PER CURIAM.
Appellant was sentenced to two consecutive life sentences for robbery with a firearm and second degree murder. He was also sentenced to fifteen years and thirty years for attempted first degree murder and for discharge of a firearm from a vehicle, consecutive to the life sentences. He argues that the court departed from the guidelines without providing written reasons. Under the unusual circumstances here, we disagree.
It clearly appears from a review of the sentencing transcript that appellant and his counsel negotiated this sentence. Accordingly, we affirm. See Smith v. State, 529 So.2d 1106 (Fla.1988); Quarterman v. State, 527 So.2d 1380 (Fla.1988).
DANAHY, A.C.J., and CAMPBELL and THREADGILL, JJ., concur.